Exhibit 10.5


STERLING NATIONAL BANK
LOCKBOX AGREEMENT


We are pleased to confirm that we have established a lockbox on your behalf
whereby your customers are to send their remittances to you in care of Post
Office Box # 768 and we are to process all mail received at said post office box
number in accordance with the following terms and conditions.


1. Authorization: You will authorize the postmaster to permit us access to post
office
box number 768 for receipt of lockbox remittances.


2. Notification: You will notify your clients to send their remittances to:




CAPSTONE INDUSTRIES, INC.


[Address is deleted in this version]


3. Mail Collections: Our employees will collect mail from this post office box
in    accordance with the Banks regular collection schedule.
.
4. Endorsements: We will endorse all checks received in the mail removed from
the post
office box for deposit in this Bank.


Disputed Payments- Checks received with a letter containing a dispute
will be deposited to your account and the correspondence will be
forwarded to your attention.


Post Dated Checks- Post dated checks will be accepted and deposited
to the lockbox account subject to final collection.


All regular items shall be endorsed as follows:


Credited to Account of
Within Named Payee.
Absence of Endorsement Guaranteed
Sterling National Bank


You shall be liable to the Bank as a general endorser on all such items.


It is agreed, however, that Sterling National Bank shall not be liable for any
loss in the event that any checks are inadvertently processed contrary to these
instructions.



 
1

--------------------------------------------------------------------------------

 

5. Deposits: We will process the endorsed checks and credit the total amount to
your account. NOTE: Proceeds of checks collected will be for the benefit of
Sterling National Bank


Such processing, crediting and collection of items credited shall be subject to
all federal and state applicable laws, as well as all rules, regulations and
conditions of such account.
Furthermore, credit to your account for such checks shall be at all times
subject to final collection.


6.Advices: Advice of the total deposit accompanied by a copy of each check and
all material received to each processed payment will be sent daily, via e-mail
to you at your regular address or to such other address as you shall designate
from time to time.  Please indicate if you need copies of the checks:


YES                         NO


7. Returned Checks: Checks which are returned unpaid because of insufficient
funds will be forwarded a second time for collection.  If unpaid upon the second
presentation, such checks, together with checks returned for any other reason,
will be charged back to your account and the checks together with advices of
debit and a service fee will be sent to you.


8. Fees: These lockbox services will be performed for a fee of $_____ per month.
This fee is subject to change monthly.  Fee includes, photocopy of deposited
check, original invoice, maintenance and P.O. Box rental charges.


9. Out-of-Pocket Expense: We will charge your account for any out-of-pocket
expenses  including postage due.


10. Indemnity: You agreed to indemnity and save us harmless from and against any
and all claims asserted, or loss, damage or expense ( including counsel fees)
suffered by us arising out of or resulting from the transactions contemplated in
this agreement.  You acknowledge that the Banks obligations and actions
hereunder are only as specifically provided, being purely ministerial in nature,
and that we shall have no liability whatever except for willful misconduct or
gross negligence.


11. Notices: Any notice to the Bank shall be effective only if sent to and
received by us, addressed as follows:


Sterling National Bank
500 Seventh Avenue
New York, New York 10018
Attn: Asset Based Lending Department


or to such other address as we may hereafter specify in writing. Each said
notice must specify the post office box number, the account number and the
branch where the account is maintained.  Any notice to you shall be effective
when sent to you at the address set forth above or to such other address as you
may hereafter specify in writing.



 
2

--------------------------------------------------------------------------------

 

12. Miscellaneous: This agreement constitutes the entire agreement between us
and may only be changed, altered or amended in writing by either party.  Any
provision hereof which may prove unenforceable under any law shall not affect
the validity of any other provision hereof.  This agreement shall be governed by
and construed in accordance with the laws of the State of New York and you
hereby consent to the jurisdiction of any local, state or federal court, located
within the State of New York.


Kindly indicate your agreement with the foregoing by signing and returning the
duplicate copy of this letter enclosed.


STERLING NATIONAL BANK




By:________________________
Name: John McCormack
Title: Senior Vice President
Date:          , 2008






AGREED TO AND ACCEPTED:


CAPSTONE INDUSTRIES, INC.




By:__________________________
Name:
Title:
Date:                     , 2008






AGREEMENT OF CHDT




Receipt of a copy of the foregoing Subordination Agreement is hereby
acknowledged and the contents thereof are hereby incorporated herein as if fully
set forth and consented to by CHDT.


WITNESS OR ATTEST:


CHDT CORPORATION






 
By:_____________________               By:___________________________

Name:                                  Name:
Title: Secretary                       Title: President





--------------------------------------------------------------------------------